Citation Nr: 1011995	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back syndrome, 
evaluated as 0 percent disabling before May 31, 2007; as 10 
percent disabling from May 31, 2007, to May 6, 2009; and as 
20 percent disabling since May 7, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to January 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  For the period between May 31, 2006, and May 30, 2007, 
there is no evidence that the Veteran's service-connected low 
back syndrome showed forward flexion of the thoracolumbar 
spine limited to 85 degrees or less; or, combined range of 
motion of the thoracolumbar spine limited to 235 degrees; or, 
muscle spasm, guarding, or localized tenderness; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; or, intervertebral disc syndrome.

2.  From May 31, 2007, to the present, the Veteran's service-
connected low back syndrome has been characterized by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis.  It has not 
been characterized by forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine; or, intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  For the period before May 31, 2007, the criteria for a 
compensable disability rating for low back syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5237 (2009).

2.  For the period beginning May 31, 2007, the criteria for a 
20 percent disability rating, but no more, for low back 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran's 
service-connected low back syndrome is more disabling than 
currently evaluated.  Initially, the Board notes that VA has 
a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a June 
2007 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The letter 
also informed the Veteran about how VA determines disability 
ratings and effective dates.

In addition, VA has a duty to assist a claimant in the 
development of the claim.  This duty includes (1) assisting 
the claimant in the procurement of service treatment records 
and other pertinent records and (2) providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

The RO obtained the Veteran's service treatment records and 
VA treatment records.  In addition, the Veteran was afforded 
two VA examinations (in June 2007 and May 2009).

The Board also notes that the Veteran, at different points 
during the pendency of the claim, indicated the existence of 
pertinent private and VA treatment records.  In July 2007, 
the Veteran notified VA that Middlesex Hospital in 
Middletown, Connecticut, was "the only other place where my 
back problems are on record."  After obtaining the Veteran's 
consent, VA attempted to obtain those records but to no 
avail.

Approximately nine months later, in April 2008, the Veteran 
indicated (on his Form 9) the existence of outstanding 
pertinent treatment records at VA medical centers in New 
Haven, Connecticut, and Newington, Connecticut.  In response 
to the Veteran's statement, VA searched its database (in May 
2009) but could find no treatment records.  VA then requested 
that the Veteran specify the dates and places of treatment, 
to which the Veteran responded (in December 2009) by 
submitting the names, addresses, and phone numbers of the two 
VA medical centers mentioned above.  The Veteran did not 
provide any dates of treatment.

The Board finds that VA's efforts to assist the Veteran in 
locating any outstanding VA treatment records comply with its 
duty to assist.  Specifically, the Board notes that VA 
searched its database and found nothing; and that the Veteran 
did not provide the information (dates of treatment) VA 
requested to help in its search.  In short, VA has fulfilled 
its duty to assist.

II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant 
evidentiary window begins May 31, 2006 (one year before the 
Veteran filed his claim for increased rating), and continues 
to the present time.

When VA evaluates a service-connected disability involving a 
joint, it must do so not only in regard to its limitation of 
motion, but also in regard to its functional loss resulting 
from pain (as supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion), 
weakness, excess fatigability, incoordination, or atrophy of 
disuse.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Because weakness is "as important as 
limitation of motion," a joint which becomes painful on use 
is regarded as "seriously disabled."  38 C.F.R. § 4.40.  In 
addition, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, in March 1973 the RO established service 
connection for low back syndrome and assigned a 
noncompensable evaluation.  In a September 2007 rating 
decision, the RO increased the evaluation to 10 percent 
disabling, effective May 31, 2007.  (The September 2007 
rating evaluation is the subject of this appeal.)  In a May 
2009 rating decision, the RO increased the evaluation to 20 
percent disabling, effective May 7, 2009.  The Veteran 
contends that his service-connected low back syndrome is more 
disabling than currently evaluated.

The RO rated the Veteran's low back syndrome under Diagnostic 
Code (DC) 5237, which pertains to lumbosacral or cervical 
strain.  VA regulations provide two schedules for rating 
spine disabilities.  The first schedule-the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes-is found at 38 C.F.R. § 4.71a, immediately 
following Diagnostic Code (DC) 5243.  The threshold for 
meriting a rating under this formula is that the claimant's 
intervertebral disc syndrome be accompanied by 
"incapacitating episodes" (defined as requiring bed rest 
prescribed by a physician).

The other schedule for rating spine disabilities is found at 
38 C.F.R. § 4.71a, under the caption "General Rating Formula 
for Diseases and Injuries of the Spine."  The schedule rates 
disabilities of both the thoracolumbar and the cervical 
spine; however, because there is no disability of the 
cervical spine at issue in this case, the criteria listed 
below focus only on the thoracolumbar spine.

A 10 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; normal extension 
is zero to 30 degrees; normal left and right lateral flexion 
are zero to 30 degrees; and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
lateral rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a (General Rating Formula for 
Diseases and Injuries of the Spine), Note (2).  VA rounds 
each range of motion measurement to the nearest five degrees.  
Id. Note (4).

Turning to the relevant evidence of record, the Board first 
notes a May 1997 X-ray report of the lumbosacral spine.  The 
report found Schmorl's nodes at the superior margins of the 
first and second lumbar vertebral bodies; minimal marginal 
osteophyte at the L2-L3 and L3-L4 levels; normal alignment; 
normal disk height; normal sacroiliac joints; normal facet 
joints; and no fracture, or blastic or lytic lesion.  The 
radiologist concluded there were minimal degenerative changes 
L2 through L4, and Schmorl's nodes at L1 and L2 vertebrae.

In June 2007, the Veteran underwent a VA examination.  The 
Veteran reported pain in the lumbar area (without radiating 
pain in the extremities), and decreased range of motion.  The 
Veteran reported that the pain was brought on by twisting or 
bending the back, or just by standing.  The pain was sharp, 
but moderate in severity.  The pain came on weekly or monthly 
and lasted three to seven days at a time.  The Veteran 
reported that he was able to walk more than one-quarter mile 
but less than one mile.  The Veteran did not use an assistive 
device or aid.

The Veteran reported that his usual occupation was a 
machinist but that he was currently employed fulltime as a 
surveyor; that he had been employed as his current position 
for two to five years; and that he had missed three weeks of 
work during the previous twelve-month period because of low 
back pain.

Physical examination of the thoracic sacrospinalis showed 
pain with motion on the left and right; and spasm on the 
right (in the paraspinal muscle) but not on the left.  There 
was no atrophy, guarding, tenderness, or weakness.  In an 
apparent contradiction, the examiner noted that the muscle 
spasm, localized tenderness, or guarding was not severe 
enough to cause abnormal gait or abnormal spinal contour; but 
also noted that the Veteran walked with an antalgic gait (a 
limp adopted so as to avoid painful motion).  There were no 
abnormal spinal curvatures.

Hip flexion, hip extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension 
were all 5/5 (although left ankle flexion caused pain up the 
left leg to the back).  The muscle tone was normal and there 
was no muscle atrophy.  Sensory testing was normal as to 
vibration, pain (pinprick), and position sense; but was 
abnormal, on the left side only, as to light touch.  
Specifically, monofilament testing on the anterior and 
posterior surfaces of the left foot was less sensitive than 
the same test on the right foot.  Knee jerk and ankle jerk 
were both 2+ (2+ is normal), on the left and right sides.  
Plantar flexion was normal on both sides.

Range of motion testing, as to the thoracolumbar spine, 
showed forward flexion from zero to 70 degrees; extension 
from zero to 20 degrees; left and right lateral bend from 
zero to 20 degrees; and left and right rotation from zero to 
20 degrees.  During each range of motion test above, the 
Veteran had active, painful motion.  There was not any 
additional range of motion loss due to fatigue, lack of 
endurance, or incoordination.  During range of motion 
testing, there was guarding of movement, and lumbar spasm of 
the right paraspinal muscle.  There was no thoracolumbar 
spine ankylosis.  The examiner opined that the Veteran's 
reduced range of motion was not normal for the Veteran due to 
other factors unrelated to his service-connected low back 
syndrome.

An X-ray report showed (1) defect of the pars 
interarticularis of L5 on the right; (2) spina bifida occulta 
of S1; (3) slight scoliotic curvature with the convexity to 
the left; and (4) an otherwise normal lumbosacral spine and 
abdomen.

The examiner diagnosed the Veteran with defect of the pars 
interarticularis of L5 on the right; spina bifida occulta of 
S1; and slight scoliotic curvature with the convexity to the 
left.  The examiner indicated that these disabilities had 
significant effects on the Veteran's usual occupation (as a 
machinist) and that consequently the Veteran was forced to 
find employment in positions with less physical demands on 
his back.  The examiner further opined that these low back 
disabilities had mild effects on the Veteran's ability to 
exercise, travel, and participate in sports (because of the 
Veteran's limited ability to stand, sit, and walk); but had 
no effect on chores, shopping, recreation, feeding, bathing, 
dressing, toileting, or grooming.

VA treatment records show that the Veteran sought continued 
treatment for his low back from December 2007 to January 
2009.

In May 2009, the Veteran underwent another VA examination.  
The Veteran reported no history of hospitalization, surgery, 
or neoplasm relating to his low back.  He reported a history 
of urinary urgency, nocturia (once per night), erectile 
dysfunction, numbness, paresthesias, unsteadiness, and leg or 
foot weakness.  There was no history of urinary incontinence, 
urinary retention requiring catheterization, urinary 
frequency, fecal incontinence, obstipation, or falls.

The Veteran reported that his usual occupation was a vehicle 
mechanic at the airport, and that he was currently employed 
as such on a fulltime basis.  He indicated that he had been 
working in his current position for approximately two months.

As to the low back, the Veteran reported a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and 
weekly flare-ups lasting one to two days at a time.  Factors 
that precipitated flare-ups were twisting, bending, getting 
out of bed, or turning wrong.  Alleviating factors were 
resting on a flat, hard surface; elevating the legs; getting 
a massage; and sitting in a hot tub.  The Veteran reported 
that during flare-ups, he experienced marked limitation of 
all motion and functioning.  The Veteran stated that he was 
able to walk one-quarter mile and that he used a cane to 
ambulate.

The Veteran reported gripping pain across the lumbar region 
that came and went every other day, and lasted all day; and 
radiating pain down the posterior aspect of the right buttock 
and right lower extremity with numbness and tingling in the 
right toes at times (about every two weeks).  The Veteran 
reported that his symptoms were aggravated by bending, 
twisting, sitting too long, standing, sneezing, and lifting.  
He reported having received chiropractic treatment from 1993 
to 1995 with little benefit.  He also reported that in 1998 
his back "gave way," causing him to fall to the ground.

Physical examination revealed normal posture, normal gait, 
and symmetry in appearance.  There was lumbar flattening and 
scoliosis, but no other abnormal spinal curvatures.  There 
was no thoracolumbar spine ankylosis.  Abnormalities of the 
thoracic sacrospinalis were shown to be spasm (left and 
right), guarding (left and right), pain with motion (left and 
right), and tenderness (left and right); there was no 
evidence of atrophy or weakness.  The examiner opined that 
the muscle spasm, localized tenderness, or guarding was 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.

Hip flexion, hip extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension 
were all 5/5.  The muscle tone was normal and there was no 
muscle atrophy.  Sensory testing was normal as to pain 
(pinprick), light touch, and position sense.  Abdominal 
reflex, knee jerk, and ankle jerk were all 2+ (2+ is normal), 
on the left and right sides.  Plantar flexion was normal on 
both sides.

Range of motion testing, as to the thoracolumbar spine, 
showed forward flexion from zero to 70 degrees (to 65 degrees 
after three repetitions); extension from zero to 20 degrees; 
left lateral flexion from zero to 20 degrees (to 15 degrees 
after three repetitions); right lateral flexion from zero to 
10 degrees; and left and right rotation from zero to 20 
degrees.  During range of motion testing, there was objective 
evidence of pain on active range of motion.  There was also 
objective evidence of pain following repetitive motion, and 
correspondingly, there was decreased range of motion 
following three repetitions of range of motion (as indicated 
above).  The examiner opined that the Veteran's reduced range 
of motion was not normal for the Veteran due to other factors 
unrelated to his service-connected low back syndrome.

An X-ray report of the lumbar spine revealed mild 
osteoarthritis of vertebrae and degenerative changes; and 
mild levoscoliosis at level L3-L4 with convexity to the left.

The examiner diagnosed the Veteran with low back syndrome and 
indicated that the Veteran's disability had significant 
effects on his usual occupation (as a mechanic)-
specifically, that it caused pain, decreased mobility, 
problems with lifting and carrying, and an inability to 
service vehicles when doing so involved bending or lifting.

The examiner further opined that the Veteran's disability 
prevented him from participating in sports; moderately 
affected his ability to do chores, exercise, and participate 
in recreational activities; mildly affected his ability to go 
shopping; and had no effect on travel, feeding, bathing, 
dressing, toileting, or grooming.  The examiner commented 
specifically that the Veteran was still able to ride his 
motorcycle and to continue his upper body exercises; but that 
he had not gone fishing for ten years, had not played golf in 
seven years, and had not been bowling for five years.  The 
Veteran was unable to perform his own auto maintenance.  He 
was able to stand for only ten to fifteen minutes; able to 
sit for only twenty minutes; and could lift no more than 
fifty pounds.  When shopping, he supported himself by leaning 
on the shopping cart.  He was able to mow his lawn using a 
riding lawn mower.  His disability also limited his ability 
to engage in marital relations.

Here, the Veteran contends he is entitled to a compensable 
rating for the period before May 31, 2007; to a rating 
greater than 10 percent for the period between May 31, 2007, 
and May 6, 2009; and to a rating greater than 20 percent for 
the period beginning May 7, 2009.

The Board initially notes that the first schedule for rating 
spinal injuries, discussed above-i.e., the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, found at 38 C.F.R. § 4.71a, immediately following 
DC 5243-does not apply to any of the time periods at issue 
here.  The threshold for meriting a rating under this formula 
is that the claimant's intervertebral disc syndrome must be 
accompanied by "incapacitating episodes" (defined as 
requiring bed rest prescribed by a physician).  In this case, 
there is no diagnosis of intervertebral disc syndrome and no 
evidence of physician-prescribed bed rest.  Accordingly, the 
first schedule for rating spine disabilities does not apply 
here.


1.  The Period Before May 31, 2007

The Veteran contends he is entitled to a compensable rating 
for the period before May 31, 2007.  May 31, 2007, is the 
date the Veteran filed his claim for an increased rating.  As 
a general rule, the effective date of an award for 
compensation benefits is the date VA received the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  As discussed above, however, when VA grants 
a claim for an increased rating, it may assign an effective 
date up to one year before the date the claimant's 
application for increase was received, provided it is 
factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, then, the Board 
may grant an increase as far back as May 31, 2006, provided 
it is factually ascertainable that an increase in disability 
occurred within that timeframe.

The Board has reviewed all the evidence from that time 
period, and the evidence does not support a compensable 
rating.  As mentioned above, a 10 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The only medical evidence in the file that predates the date 
of the claim (May 31, 2007) is a May 1997 X-ray report of the 
lumbosacral spine.  That evidence, however, may not be used 
as a basis for an increased rating for the period before the 
Veteran filed his claim (i.e., before May 31, 2007) because 
it is not evidence that an increase in severity occurred 
within the timeframe from May 31, 2006, to May 30, 2007.

Accordingly, a compensable rating is not warranted for the 
period before May 31, 2007, because there is no evidence that 
an increase in severity occurred within the timeframe from 
May 31, 2006, to May 30, 2007.


2.  The Period Between May 31, 2007, and May 6, 2009

The Veteran contends he is entitled to a rating greater than 
10 percent for the period between May 31, 2007, and May 6, 
2009.  The Board has reviewed all the evidence from that time 
period and finds that the evidence supports a 20 percent 
rating, but no more.

As discussed above, a 20 greater rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Here, the only medical evidence-from the relevant period-
that measured the Veteran's thoracolumbar range of motion was 
the June 2007 VA examination.  That examination showed 
forward flexion from zero to 70 degrees; extension from zero 
to 20 degrees; left and right lateral bend from zero to 20 
degrees; and left and right rotation from zero to 20 degrees.  
Accordingly, the combined range of motion was 170 degrees (70 
+ 20 + 20 + 20 + 20 + 20).  These measurements do not meet 
the minimum criteria for a 20 percent rating (70 degrees 
flexion is greater than the maximum 60 degrees permitted by 
the criteria; and 170 degrees combined range of motion is 
greater than the maximum 120 degrees permitted by the 
criteria).

Even so, the Board finds that the Veteran's disability 
warrants a 20 percent rating because the evidence shows 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The June 2007 VA 
examiner noted that the Veteran's gait was antalgic and 
diagnosed the Veteran with, among other things, slight 
scoliotic curvature with the convexity to the left.  The 
Board notes that the examiner also opined, in an apparent 
contradiction, that the muscle spasm, localized tenderness, 
or guarding was not severe enough to cause abnormal gait or 
abnormal spinal contour.  Nevertheless, resolving the doubt 
in the Veteran's favor, the Board finds that his disability 
was, during the relevant time period, severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis; and accordingly the Board finds that a 20 percent 
rating is warranted by the evidence.

The Board also finds that a rating greater than 20 percent is 
not warranted by the evidence.  As discussed above, a 40 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  These criteria 
are not shown by the evidence (on examination in June 2007, 
forward flexion was to 70 degrees and there was no ankylosis 
of the spine).

Accordingly, a 20 percent rating is warranted for the period 
between May 31, 2007, and May 6, 2009.


3.  The Period Since May 7, 2009

The Veteran contends he is entitled to a rating greater than 
20 percent for the period since May 7, 2009.  The Board has 
reviewed all the evidence from that time period, and the 
evidence does not support a rating greater than 20 percent.  
As mentioned above, a 40 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

These criteria are not shown by the evidence.  On examination 
in May 2009, forward flexion was from zero to 70 degrees (to 
65 degrees after three repetitions), and there was no 
ankylosis of the spine.  There is no other evidence in the 
record, relevant to this time period, regarding limitation of 
forward flexion or ankylosis of the spine.

Accordingly, an increased rating is not warranted for the 
period from May 7, 2009, to the present because none of the 
schedular criteria for an increased rating has been met.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for higher ratings for the Veteran's service-
connected disability but that evidence supporting higher 
ratings has not been submitted.  In addition, the Veteran has 
not shown that his service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with his employment.  Although the Veteran's 
disabilities interfere in some respects with his employment 
(making it difficult to lift or carry things, for instance), 
nonetheless, the evidence shows that the Veteran has been 
gainfully employed throughout the entire period under review.  
Moreover, on no occasion did an examiner opine that the 
Veteran was not fit to go to work because of his service-
connected disability.

No doubt, the Veteran's service-connected disability makes 
his work more difficult.  Even so, the Board finds that the 
disability ratings recognized herein are not an unfair or 
inaccurate assessment of the effect his service-connected 
disability has on his employment.  Accordingly, because this 
case does not present a truly "exceptional or unusual 
disability picture," referral of the case for consideration 
as to whether an extra-schedular rating should be assigned is 
not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in this case because the weight of the 
credible evidence shows that the Veteran's service-connected 
low back syndrome has been no greater than 20 percent 
disabling since May 31, 2007, and there is no evidence that 
his disability was compensable during the one-year period 
before that date.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

An increased 20 percent disability rating, for low back 
syndrome, is granted, beginning May 31, 2007, to May 6, 2009, 
subject to the laws and regulations governing the payment of 
monetary awards.  To this extent only, the appeal is allowed.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


